53 F.3d 332NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Sylvester PRYOR, Defendant-Appellant.
No. 94-5761.
United States Court of Appeals, Sixth Circuit.
May 3, 1995.

Before:  KENNEDY, KRUPANSKY and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Sylvester Pryor, was convicted of three drug-trafficking crimes and use of a firearm in relation to a drug-trafficking crime.  He appeals from the district court's refusal to suppress evidence of the crimes which was seized by law enforcement officers from an apartment.  He also challenges the use of his prior criminal history for sentencing purposes, as he contends the government improperly withheld that history from his trial counsel.


2
Having had the benefit of oral argument and having carefully reviewed the record on appeal and studied the briefs of the parties, we find no merit in either contention.


3
Because the reasons the convictions and sentences should be upheld have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the convictions and sentences are affirmed upon the reasoning employed by the district court in its Memorandum and Order filed March 15, 1994, and stated in open court on June 6, 1994.